204 F.2d 404
92 U.S.App.D.C. 398
Susle Mae WILLIAMS, Appellant,v.CAPITAL TRANSIT COMPANY, a Corporation, Appellee.
No. 11343.
United States Court of Appeals District of Columbia Circuit.
Argued March 23, 1953.Decided April 30, 1953.

Mr. David G. Bress, Washington, D. C., with whom Messrs. Alvin L. Newmyer, Jr., and Richard S. Ross, Washington, D. C., were on the brief, for appellant.
Mr. Frank F. Roberson, Washington, D. C., with whom Mr. George D. Horning, Jr., Washington, D. C., was on the brief, for appellee.
Before EDGERTON, CLARK, and FAHY, Circuit Judges.
PER CURIAM.


1
In this suit for personal injuries the District Court directed a verdict for the defendant.  In our opinion the appellant was not entitled to go to the jury on the theory of res ipsa loquitur and the court did not err in finding no substantial evidence of negligence.


2
Affirmed.